Citation Nr: 1827396	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability, claimed as right foot tendonitis.

2.  Entitlement to service connection for a respiratory disability, claimed as sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for a right foot disability, claimed as right foot tendonitis and for a respiratory disability, claimed as sinusitis.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing. A transcript of that hearing is of record.

The Board remanded the Veteran's claims for service connection for tension headaches, lumbar strain, right foot disability, claimed as right foot tendonitis, and respiratory disability, claimed as sinusitis in May 2016.  The Veteran's claims for service connection for tension headaches and for a lumbar strain were granted in a May 2017 rating decision.  Unfortunately, for the reasons discussed below, the remaining claims require yet another remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claims must be remanded for further development in accordance with the terms of the May 2016 Board remand.

The Board finds that there was not substantial compliance with the Board's May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The Veteran's claims were remanded, in part, for the AOJ to afford him new VA examinations to determine the nature and etiology of his right foot disability and respiratory disability.

The VA medical opinions obtained are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Regarding the claim for service connection for a right foot disability, the examiner was instructed to comment on whether the Veteran's current right foot tendonitis was linked to his in-service tendonitis, which was diagnosed in June 1988.  The examiner was also directed to determine whether the Veteran had a diagnosis by X-ray of right foot arthritis.  Concerning the Veteran's claim for service connection for a respiratory disability, the examiner was instructed to consider any in-service exposure to asbestos.

The Veteran underwent a VA foot examination in January 2017.  He was diagnosed with tenosynovitis of the right foot.  The examination report notes that the Veteran's right foot was injured while in service, he was diagnosed with tendonitis, and his symptoms resolved.  The report further shows that the Veteran advised of continued pain and was seen by his primary care doctor for tendonitis of his ankle.  The report reflects the Veteran advised he had not been diagnosed with arthritis and he declined an X-ray of his foot because of an X-ray obtained one year ago.

The examiner found it less likely than not that the Veteran's right foot disability was linked to his active service because of a lack of evidence in service treatment records (STRs), a negative separation examination for right foot disabilities, and no evidence of continuity of symptomatology.  The Board notes the Veteran's STRs show tendonitis of the right foot in June 1988.  Additionally, in February 2009, the Veteran advised that he experienced right foot tendonitis since separating from service.  The examiner advised that a similar problem (tendonitis) that develops years later is not causally related to active service solely because it occurred in the same area as an in-service injury.  Lastly, the examiner concluded that it was "[u]nlikely" that right foot arthritis manifested to a compensable degree within one year of separation from service.  There is no evidence that examiner reviewed an X-ray or X-ray report evaluating the Veteran's right foot before providing the above opinion, nor was any rationale provided for the opinion.

The Veteran was also afforded a VA respiratory examination in January 2017.  The examination report indicates the Veteran has never been diagnosed and does not currently have a diagnosed respiratory disability.  The medical history section of the examination report shows that the Veteran experienced several episodes of upper respiratory infections in service and post-service, but nothing that indicated asbestosis as his symptoms are not consistent with asbestosis.  The examiner concluded that the Veteran has a current diagnosis of allergic rhinitis, but does not have a current diagnosis of asbestosis.  No opinion was provided concerning the etiology of the Veteran's allergic rhinitis.  An addendum VA medical opinion provided in April 2017 indicated that a diagnosis of asbestosis or any other type of lung cancer based on asbestos exposure could not be made based on the currently available information.  At that time, the Veteran was scheduled for a chest X-ray, but those findings were not available when the opinion was provided.  The X-ray examination report is not of record.

In sum, the medical opinions are deficient.  As such, on remand the Veteran must be scheduled for appropriate VA examinations to determine the nature and etiology of his right foot disability and respiratory disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's chest x-ray that was conducted in conjunction with the April 21, 2017 VA examination report.  

2.  Schedule the Veteran for appropriate VA examination(s) to assess the nature and etiology of the Veteran's right foot disability and respiratory disability.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.  The examination(s) should include any necessary diagnostic testing or evaluation.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

For the right foot disability, the examiner must address the following:

(a)  Diagnose all present right foot disabilities, to include any right foot strain, posterior tibialis tendonitis, etc.  Specifically conduct an X-ray examination to determine the presence of any arthritis in the right foot.

(b)  If the examiner determines that the Veteran has a diagnosis of right foot arthritis from an X-ray examination, whether it is at least as likely as not (50 percent probability or greater) that such right foot arthritis had its clinical onset during active service, was manifest to a compensable degree within one year of separation from service (or by December 1993), or is related to any incident of service?

(c)  Whether it is at least as likely as not (at least a 50 percent probability) any current right foot disability, including but not limited to, right foot strain and posterior tibialis tendonitis, was incurred in active service, or is otherwise related to service, considering the Veteran's in-service and post-service right foot complaints. In this regard, the Board seeks a specific comment from the examiner as to whether his post-service right foot tendonitis, diagnosed in January 2016, is a new and separate condition, apart from his in-service right foot tendonitis, diagnosed in June 1988, or a continuation or emergence of the original tendonitis?  

In providing this opinion, the examiner must consider the following:

* During service, the Veteran was diagnosed with right foot tendonitis in June 1988.  On subsequent Reports of Medical History, the Veteran complained of swollen or painful joints. 

* The Veteran has reported experiencing continuous right foot pain since his military service. 

* On VA examination in May 2010, the Veteran was diagnosed as having right foot strain.

* Private treatment records dated in January 2016 show that the Veteran was diagnosed as having right foot posterior tibialis tendonitis.

For the respiratory disability, the examiner must address the following:

(a)  Diagnose all present respiratory disorders, to include allergic rhinitis, any sinusitis, and/or any lung disorders.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability, to specifically include allergic rhinitis, had its clinical onset during active service or is related to any incident of service, to include conceded exposure to asbestos.

In providing this opinion, the examiner must consider the following:

* The Veteran complained of nasal and sinus congestion, as well as a sore throat, and other pertinent symptoms on numerous occasions during service and was diagnosed with upper respiratory infections in September 1984, August 1985, June 1987, March 1989, April 1989, October 1989, and December 1990. He was diagnosed with bronchitis in June 1987, viral syndrome in July 1989, and pharyngitis in January 1991. On subsequent Reports of Medical History, the Veteran complained of ear, nose, and throat trouble, coughing up blood, shortness of breath, and chronic or frequent colds. 

* The Veteran has reported that he has experienced sinus problems since service.  

* Private treatment records indicate that the Veteran was diagnosed with allergic rhinitis in May 1993 and with pharyngitis in July 1996, as well as probable allergic rhinitis in June 1997, upper respiratory infection in May 1998, November 1998, December 1998, November 2001, and February 2002.  

* On VA examination in April 2017, the Veteran was again diagnosed as having allergic rhinitis.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


